TAYLOR, Justice.
This appeal was brought by Jerry McGuire, who, with Rufus William Freeman, was jointly charged, tried and convicted of robbery.
The errors assigned and issues presented are the same as those presented in the case ■of Freeman v. State, 87 Idaho 170, 392 P.2d 542, also submitted to the court at the March, 1964, term.
On the authority of our decision in that case the judgment herein is affirmed; modified, however, in keeping with the mandate in Freeman v. State. Accordingly it is ordered that the term of 17 years as provided by the commitment dated July 9, 1963, commence upon appellant’s arrival at the Idaho State Penitentiary under the original commitment dated November 10, 1961.
KNUDSON, C. J., and McQUADE, Mc-FADDEN and SMITH, JJ., concur.